Winsnow, J.
We think the verdict was rightly directed. From the evidence given on the trial but one reasonable inference could be drawn, and that was that the deceased took his own life. Any other conclusion from the facts in evidence would amount to a pitiable stultification of the reasoning powers.
The evidence of the declarations of the deceased within the twenty-four hours preceding his death, tending to show an intention to commit suicide, was properly admitted. The question was as to the intention of Rens in firing the shot, and, when such is the question, declarations of the party which are so close in point of time to the act as to justify a reasonable probability that he carried his declared intention *269into execution are admissible as original evidence, provided they are made under circumstances precluding the idea of misrepresentation or bad faith. Hale v. Life I & I. Co. 65 Minn. 548. The evidence seemed clearly to show that the deceased commenced to prepare for suicide on the day before his death, and all his remarks and acts are so closely connected with the final tragedy as to form really parts of the same transaction.
By the Cowrt.— Judgment affirmed.
Bardeen, J., took no part.